Citation Nr: 1437174	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  03-01 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for a cervical spine disability.  

2.  Entitlement to an initial rating for right upper extremity radiculopathy in excess of 10 percent.

3.  Entitlement to an initial rating for left upper extremity radiculopathy in excess of 10 percent disabling.

4.  Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU) prior to November 20, 2009.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran served on active duty from July 1997 to July 2001. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2002 rating decision of the Huntington, West Virginia, regional office (RO) of the Department of Veterans Affairs (VA).  The Winston-Salem, North Carolina RO currently has jurisdiction of this case. 

Service connection for the Veteran's neck condition was initially granted in a July 2001 rating decision, which assigned the 20 percent rating that is currently in effect.  Additional VA medical records were then received prior to the expiration of the appeal period for the July 2001 rating decision, which led to the readjudication of the 20 percent rating in September 2002.  Thus, the July 2001 rating decision was never final, and the Veteran's appeal is of the evaluation initially assigned to his disability.  38 C.F.R. § 3.156(b) (2013); see Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  

The Veteran's appeal was before the Board on five previous occasions.  His appeal was remanded for additional development in February 2004 and March 2005.  Thereafter, the Board issued a decision which denied the Veteran's claim in February 2006.  However, this decision was remanded from the United States Court of Appeals for Veterans Claims (Court) on the basis of a joint motion, so that the Board could vacate the 2006 decision and provide the Veteran a hearing.  In September 2007, the Board vacated the February 2006 decision and remanded the appeal in order to schedule the Veteran for a hearing. 

The Veteran appeared at a hearing before the undersigned in August 2008.  A transcript of this hearing is contained in the claims folder.  In August 2008 and July 2010 the Board again remanded the case.  

Separate evaluations for the upper extremities were assigned, effective July 22, 2010.  However, the rating criteria for the Veteran's cervical spine disability also contemplate separate evaluations for objective neurologic abnormalities for the period prior to July 22, 2010.  See 38 C.F.R. § 4.71a, Code 5242, and the General Rating Formula for Diseases and Injuries of the Spine, Note (1).  Therefore, it will be necessary for the Board to consider entitlement to separate neurologic ratings, including for each of the upper extremities, prior to July 22, 2010.  

Similarly, as the separate 10 percent evaluations for the upper extremities were assigned under the rating criteria for the Veteran's cervical spine disability, and as the rating criteria for each of these separate evaluations allow for ratings in excess of 10 percent, the Board must also consider whether a rating in excess of 10 percent may be awarded for either of the upper extremities.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  There has been no more than moderate limitation of the range of motion of the cervical spine since the effective date of service connection, and forward flexion of the cervical spine has exceeded 15 degrees for the entire period on appeal without additional impairment after repetitive use.  

2.  Intervertebral disc syndrome (IVDS) of the cervical spine has been manifested by intermittent periods of neck pain with subjective complaints of numbness in the arms and decreased reflexes, which equates to no more than moderate disability.  

3.  The Veteran has not had any incapacitating episodes as defined by the current rating criteria during the period on appeal.  

4.  Objective evidence of neurologic impairment, including paralysis of the ulnar nerve of either upper extremity was not demonstrated prior to July 22, 2010.  

5.  Radiculopathy of the upper extremities has been manifested since July 22, 2010 by decreased reflexes and pain, with numbness and tingling on the left, which equates to moderate paralysis of the ulnar nerve of each arm. 

6.  The Veteran was precluded from gainful employment by his service connected disabilities as of August 11, 2009.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating greater than 20 percent for degenerative disc disease of the cervical spine have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.71a, Codes 5290, 5293 (2000); 38 C.F.R. § 4.71a, Codes 5290, 5293 (2003); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Code 5243 (2013).

2.  The criteria for a 30 percent rating for right upper extremity radiculopathy since July 22, 2010, have been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.10, 4.124a, Code 8516 (2013).  

3.  The criteria for entitlement to a 20 percent rating for left upper extremity radiculopathy have been met since July 22, 2010.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.10, 4.124a, Code 8516.  

4.  The criteria for entitlement to TDIU as of August 11, 2009 have been met.  C.F.R. §§ 3.340, 3.341, 4.16, 4.25 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

This appeal arises from disagreement with the initial evaluation following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).   Nevertheless, the Veteran has been provided with multiple VCAA notice letters, to include an October 2008 letter that that contained all of the notification required by the VCAA.  

The duty to assist has also been met.  The Veteran's service treatment records have been obtained.  Private and VA treatment records have been obtained.  An attempt was made to obtain records from the Social Security Administration (SSA), and this attempt continued until it was certified that the records do not exist.  

At the August 2008 hearing, the Veteran was afforded an extensive opportunity to present testimony, evidence, and argument.  The transcript reflects that the undersigned complied with regulatory duties to "explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position," pursuant to 38 C.F.R. § 3.103(c)(2), as interpreted in Bryant v. Shinseki, 23Vet. App. 488 (2010).  The Veteran was afforded appropriate VA examinations, and the examination reports contain all the findings necessary to evaluate the Veteran under the appropriate rating criteria.  Although the Veteran's claim was not referred for extraschedular consideration as requested in the most recent remand, the Board notes that this was only to be accomplished if the Veteran was not awarded TDIU.  A TDIU was awarded during the course of the appeal.  There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.

Ratings

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In the case of initial ratings, staged ratings are to be considered in order to reflect the changing level of severity of a disability since the effective date of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

The Cervical Spine

The July 2001 rating decision assigned a 20 percent rating under the former provisions of 38 C.F.R. § 4.71a, Code 5290 (2000), limitation of motion of the cervical spine, effective from July 9, 2001.  After the rating criteria were changed, an August 2009 rating decision added bilateral upper extremity radiculopathy to the Veteran's diagnosis, and he was evaluated under 38 C.F.R. § 4.71a, Code 5237.  The cervical spine disability has been evaluated under this rating code since July 22, 2010.  Separate 10 percent evaluations were assigned for radiculopathy of each of the upper extremities under 38 C.F.R. § 4.124a, Code 8516.  This is the rating criteria for paralysis of the ulnar nerve.  

The rating criteria for spinal disabilities changed twice during the course of this appeal.  When a new statute is enacted or a new regulation is issued while a claim is pending before VA, VA must first determine whether the statute or regulation identifies the types of claims to which it applies.  If the statute or regulation is silent, VA must determine whether applying the new provision to claims that were pending when it took effect would produce genuinely retroactive effects.  If applying the new provision would produce such retroactive effects, VA ordinarily should not apply the new provision to the claim.  If applying the new provision would not produce retroactive effects, VA ordinarily must apply the new provision.  See VAOPGCPREC 7-03, 69 Fed. Reg. 25,179 (November 19, 2003), citing Landgraf v. USI Film Products, 511 U.S. 244 (1994).  

Where the rating criteria are amended during the course of the appeal, the Board considers both the former and the current schedular criteria because, should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991) (holding that, where a law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version most favorable to appellant should and will apply unless Congress provides otherwise or permits the Secretary to do otherwise)); see also VAOPGCPREC 7-03; VAOPGCPREC 3-00, 65 Fed. Reg. 33,422 (April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2003).  

Under the version of the rating code for limitation of motion of the cervical spine in effect at the time of the Veteran's claim, severe limitation of motion of the cervical spine is evaluated as 30 percent disabling.  Moderate limitation of motion is evaluated as 20 percent disabling.  Slight limitation of motion merits continuation of the 10 percent evaluation.  38 C.F.R. § 4.71a, Code 5290.  

The record indicates that the Veteran also has numerous diagnoses of intervertebral disc syndrome (IVDS).  Under the version of the rating code for IVDS in effect at the time of the veteran's claim, a 20 percent rating is assigned for IVDS which is moderate with recurring attacks, a 40 percent rating is warranted for IVDS that is severely disabling with recurring attacks and intermittent relief, and a 60 percent evaluation is assigned for IVDS which is pronounced with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, little intermittent relief.  38 C.F.R. 4.71a, Diagnostic Code 5293 (2000).

Effective on September 23, 2002, the provisions of DC 5293 were changed.  See 67 Fed. Reg. 54345- 54349 (August 22, 2002).  Under that new version, IVDS (preoperative or postoperative) is evaluated either on the total duration of incapacitating episodes over the past 12 months under DC 5293, or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurological manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, for IVDS manifested by incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent evaluation is warranted; with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted; and with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent evaluation is warranted.

Note 1 of that Diagnostic Code provides that, for purposes of evaluations under DC 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Effective on September 26, 2003, DC 5293 was renumbered and revised at 38 C.F.R. § 4.71a, DC 5243.  Under that Diagnostic Code, intervertebral disc syndrome is to be evaluated either under the new General Rating Formula for Diseases and Injuries of the spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, which became effective on September 23, 2002.

In relevant part, the General Rating Formula for Diseases and Injuries of the Spine provides for a 20 percent rating when there is forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the cervical spine is not greater than 170 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

Forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine is evaluated as 30 percent disabling. 

Unfavorable ankylosis of the entire cervical spine warrants a 40 percent rating.  Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling.  Unfavorable ankylosis is a condition with which the entire thoracolumbar spine is fixed in flexion or extension, resulting in several symptoms described in Note 5 of the General Rating Formula for Diseases and Injuries of the Spine. 

Normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are from zero to 45 degrees, and left and right lateral rotation are to 80 degrees.  The combined range of motion refers to the sum of the forward flexion, extension, left and right lateral flexion, and left and right lateral rotation. The normal combined range of motion of the cervical spine is 340 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).  Each range of motion measurement is to be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (4).  Any associated objective neurologic abnormalities, including but not limited to bowel and bladder impairment, are to be evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1).  General Rating Formula for Diseases and Injuries of the Spine

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes was not affected by the 2003 changes.  38 C.F.R. § 4.71a, Code 5243.  

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, Code 5003.  Degenerative arthritis of the spine is also evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Code 5242. 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flareups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2006).  

Evidence 

VA treatment records from 2002, show that the Veteran was followed for pain in his neck.  However, in April 2002 the neck reportedly had a full range of motion without pain.  Upper extremity strength was equal, and reflexes for the triceps, biceps, and brachioradialis were normal.  

A June 2002 magnetic resonance imaging (MRI) revealed that the Veteran had C5-C6 fusion and mild spondylitic changes at C4-C5 with neural foraminal narrowing.  

The Veteran was afforded a VA examination of his spine in August 2002. He complained of stiffness and pain in his neck, mostly at night.  The examiner noted that recent evaluations had revealed congenital abnormalities of the neck as well as arthritis.  On examination, the range of motion of the neck was full with 60 degrees of flexion, 40 degrees of extension, and 90 degrees of right and left rotation.  The upper extremities were intact, and there was no weakness or numbness in the arms.  There was no spasm of the cervical spine and no deformity.  The diagnosis was congenital fusion of C5-C6 with compensatory arthritis.  There was no evidence of any radicular symptoms such as weakness or numbness.  The examiner stated that the Veteran should be able to work in intellectual pursuits, but he should not attempt to earn a living through physical labor.  

Treatment records reflect that the Veteran continued to be followed for both back and neck pain throughout 2002 to 2004.  An August 2002 consultation shows that the Veteran denied any arm pain, and the neurologic examination was nonfocal.  

August 2003 records note that the Veteran had some numbness in the hands and feet at times.  He had right radiculopathy.  The neck had pain on flexion, extension, and rotation.  

A March 2004 note shows that the Veteran was seen for back and neck pain.  He reported numbness in his hands at times.  There was constant stiffness and muscle tension in the back and neck, especially when moving the neck from left to right.  The neck had continued pain on flexion, extension, and rotation.  

At a VA examination in June 2004, the Veteran described constant neck pain that averaged 6 to 7 on a scale to 10.  Flare-ups occurred on a daily basis.  The Veteran reported numbness of the hands when reaching, greater on the left than the right.  The Veteran was near to graduating college.  He reported missing 10 classes in the past semester due to neck pain.  On examination, there were no obvious deformities of the cervical spine.  Palpation revealed tightness and muscle spasm of the right paraspinal muscles.  

Flexion was to 35 degrees and reduced to 32 with repetition.  Extension was to 30 degrees and reduced to 25 with repetition.  Right lateral flexion was to 30 degrees and reduced to 25 with repetition.  Left lateral flexion was to 32 degrees and reduced to 28 with repetition.  Right and left lateral rotations were both to 60 degrees and reduced to 55 with repetition.  Sensation was intact and equal in the upper extremities.  Muscle strength was 2/5 and equal, and reflexes were 2+.  The Veteran denied any incapacitating episodes in the past 12 months, and he had not received any specific treatment from doctors for flare-ups.  The impression was degenerative disc disease (DDD) of the cervical spine with residual pain and weakness.  The neurologic examination was normal but the Veteran was beginning to experience early, intermittent radiculopathy that would progress.  

A June 2004 X-ray study showed a slight decrease in cervical lordosis, presumably related to muscle spasm, and congenital C5 to C6 fusion.  

A clinic note dated in January 2006 shows that the Veteran continued to receive treatment for back and neck pain.  There was effusion at the neck, likely due to DDD.  He had numbness and tingling of both hands.  It was becoming difficult for the Veteran to do any type of physical labor or be employed, but he was currently studying for a Master's Degree in rehabilitation counseling.  On examination, there was decreased sensation of both hands.  The examiner opined that the hand numbness was most likely a radicular symptom.  This continued into February 2006.  The Veteran was to be scheduled for an electromyography study (EMG).  

The Veteran underwent an EMG in March 2006.  A two to three year history of hand numbness was noted, as well as electric shock sensations.  He denied neck pain but reported occasional pain radiating from the left triceps to the hand.  The Veteran also reported subjective weakness of the neck, an inability to lift the same heavy objects he used to lift, and decreased grip strength.  The Veteran then underwent motor and sensory studies for the upper extremities, which were within normal limits.  The EMG demonstrated left ulnar nerve neuropathy, which was probable focal entrapment at Guyon's Canal (located in the wrist).  However, there was no evidence of right ulnar neuropathy, median nerve neuropathy of either side, and there was no evidence of cervical radiculopathy on either side.  

The report of a VA physical therapy consultation in May 2007, shows that the Veteran continued to go to school.  He complained that he experienced sensations such as his neck locking, electric shocks in his arms, and numbness.  On walking, the Veteran was observed to keep extremely straight posture.  The cervical range of motion was within normal limits except for rotation, which was decreased by 50 percent.  Upper extremity strength was 5/5 bilaterally, and sensation and reflexes were intact.  There was tenderness on palpation.  

The Veteran received physical therapy from a private provider in 2006.   

May 2007 VA physical therapy records show that cervical flexion was decreased 50 percent, extension was decreased 25 percent, left rotation was decreased 30 percent, and right rotation was decreased 20 percent.  

A September 2007 treatment note shows that the Veteran was seen by a physician's assistant.  The history of neck pain with radiation was noted.  The Veteran had full range of motion in all joints, and the neurologic examination was grossly normal.  The assessment included IVDS with bilateral radiculopathy.  A note dated in October 2007 also showed full range of motion.  A November 2007 MRI report states that the Veteran had worsening neck pain with radiation into the arms.  

A January 2008 note states that the Veteran had painful extension and diffuse tenderness of the cervical spine with painful range of motion in all planes.  His strength and handgrip were 5/5.  

A March 2008 neurology consultation states that the Veteran has chronic neck pain.  There was no typical radiation but he reported numbness in both arms.  Deep tendon reflexes of the upper extremities were normal, as was the motor examination.  

A VA examination of the cervical spine and peripheral nerves was conducted in June 2009.  The Veteran complained of numbness and pain into the upper extremities, left greater than right, associated with the cervical spine condition.  He described the symptoms as intermittent and much worse when his neck pain was severe.  This occurred one to three times a month lasting for a few hours to two days.  He reported pain in the shoulders that radiated into the arms and tingling into the hands.  Motor strength was 5/5 in all movements.  The sensory examination was diminished to light touch but otherwise normal.  Reflexes of the upper extremities were 2+.  The Veteran refused an EMG.  The diagnosis was subjective radiculopathy of the bilateral upper extremities.  

On further examination, the Veteran claimed to have experienced 20 incapacitating episodes over the last 12 months, lasting from a few hours to two days, during which he had to lay down and not move his neck.  However, the Veteran said that these had not been prescribed by a doctor.  The Veteran did not have any abnormal spinal curvatures, and there was no ankylosis.  He did have spasm of the cervical sacrospinalis, but no atrophy or guarding.  Range of motion testing showed 45 degrees of flexion, 30 degrees of extension, 30 degrees of left and right lateral flexion, and 50 degrees of left and right rotation.  There was objective evidence of pain on motion, but there was no additional loss of range of motion with repetitive testing.  

An additional VA examination of the cervical spine was conducted on July 22, 2010.  The claims folder was reviewed by the examiner.  The Veteran reported continued neck pain, and noted that he was receiving treatment at the VA pain clinic that included cervical trigger point injections.  The pain was located directly over the entire cervical spine region and paraspinal muscles.  It was of moderate intensity and occurred daily.  There was no abnormal curvature of the spine, and no ankylosis.  Range of motion was 45 degrees of flexion, 40 degrees of extension, left and right lateral flexion to 30 degrees, and left and right lateral rotation to 40 degrees.  Pain began at 25 degrees of flexion, 20 degrees of extension, 10 and 15 degrees for left and right lateral flexion respectively, and 20 degrees on rotation.  

The diagnosis was chronic cervical strain.  There was objective evidence of pain on motion, but there was no additional limitation following repetitive motion.  He reported numbness and paresthesia.  The Veteran described neck pain that radiated to both arms along the forearms without clear dermatomal distribution.  Reflexes were 1+ throughout both upper extremities, which was considered hypoactive.  The sensory and motor examinations were normal.  The Veteran reported weekly flare-ups that were moderate in intensity.  He did not have any incapacitating episodes.  

Records dating from 2011 to 2013 confirm that the Veteran continued to be seen at the pain clinic for complaints relating to his cervical spine disability.  

The Board has considered entitlement to an increased evaluation under the rating criteria that were in effect at the time the Veteran initiated his claim, but they do not provide a basis for a higher rating. 

The Board will first consider the Veteran's disabilities under the rating criteria that are based on limitation of motion of the cervical spine.  

Analysis

In order to receive an increased rating under the code for limitation of motion of the cervical spine that was originally in effect, severe limitation of motion must be demonstrated.  This is not shown for any portion of the period on appeal.  Range of motion was normal on examinations conducted in August 2002, October 2007, and June 2009.  March 2006 and July 2010 records show range of motion was normal except for rotation, which was at least 50 percent of normal.  

The Veteran usually showed pain on motion, but on the occasions he was tested there was no additional loss of motion after repetitive movement.  The June 2004 VA examination shows that the Veteran retained over half of the range of motion in every direction even after repetitive motion testing.  Physical therapy records from 2006 and 2007 estimate that the range of motion was reduced by 50 percent.  The Board finds that the Veteran has never demonstrated greater than moderate limitation of motion even with consideration of additional impairment due to pain, weakness, incoordination or fatigue, which merits the 20 percent rating currently assigned.  It follows that this rating code does not provide a basis for a higher rating for any portion of the period on appeal.  38 C.F.R. § 4.71a, Code 5290 (2000).  

Under the General Rating Formula for Diseases and Injuries of the Spine that went into effect on September 26, 2003, forward flexion of the cervical spine must be limited to 15 degrees or less, or there must be ankylosis of the cervical spine to receive a rating greater than 20 percent.  This has not been shown on any examination during the appeal period.  

The June 2004 VA examination showed that the Veteran had 32 degrees of forward flexion even after accounting for additional limitations due to factors such as pain and weakness following repetitive motion testing.  Estimates have at times stated that the Veteran's forward flexion was reduced by 50 percent, but given that normal flexion is 45 degrees this would still exceed 15 degrees.  There is no basis for a higher rating under this formula at any time during this appeal.  38 C.F.R. § 4.71a, Code 5243.  

The Veteran has reported on examinations that he had frequent, even daily, flare-ups during which he had to keep his neck still.  These were not reported to treatment providers or ever observed during treatment or examination over the many years this appeal has been pending.  While his reports are relevant and competent, they are not credible, given the remainder of the record.  A higher initial rating on the basis of flare-ups is not warranted.

The Board has also considered entitlement to an increased rating under the rating criteria that are based on neurological impairment.  

A higher initial rating under the original rating criteria for IVDS has been considered, but is not supported by the evidence.  To receive a rating of 40 percent or higher, there must be at least severely disabling IVDS with recurring attacks and intermittent relief.  IVDS that is moderate with recurring attacks results in the 20 percent rating current assigned.  The evidence demonstrates that the Veteran has had neck pain throughout the period on appeal.  He had complaints of arm numbness by at least August 2003.  However, the neurologic examinations were negative for much of the period on appeal, and his numbness was described as subjective.  In spite of earlier diagnoses of radiculopathy, the June 2006 EMG found that the Veteran did not have cervical radiculopathy, and that his numbness of the hands was due to probable nerve entrapment at the wrists, rather than the neck.  The Veteran described his symptoms as intermittent in June 2009, and the Veteran described his weekly flare-ups of neck pain as moderate in July 2010.  The Board finds that these symptoms are consistent with no more than moderate IVDS for the entire period on appeal, and rating higher than 20 percent is not warranted under that code.  38 C.F.R. § 4.71a, Code 5293 (2000).  

As of September 23, 2002, the Veteran can be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  The Veteran has submitted extensive argument to support his contention that his cervical spine disability should be evaluated under this formula.  He argues that while he has never been prescribed bed rest by a physician and that treatment is often inconvenient, there have been years in which he put himself to bed on at least 20 occasions.  

However, the Board observes that the Veteran appears to confuse flare-ups and incapacitating episodes.  An incapacitating episode is specifically defined as requiring bed rest prescribed by a physician and treatment by a physician.  See Note (1) to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  The Board is not free to disregard this requirement.  The Veteran has denied ever having had bed rest prescribed by a physician whenever asked during the course of this appeal, and there is no evidence to the contrary.  As there is no evidence that the Veteran has ever had an incapacitating episode as defined by the rating criteria, the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes does not provide a basis for a higher rating.  38 C.F.R. § 4.71a, Code 5293 (2003).  The formula was essentially unchanged on September 26, 2003, so that the current version also fails to support a higher rating.  38 C.F.R. § 4.71a, Code 5243 (2013).  

The Board will consider entitlement to additional or higher ratings based on neurologic impairment. 

The version of 38 C.F.R. § 4.71a, Code 5293 that became effective as of September 23, 2002 allows for separate ratings for orthopedic and neurologic manifestations of IVDS, which are to be combined under 38 C.F.R. § 4.25.  The General Rating Formula for Diseases and Injuries of the Spine also states that objective neurologic manifestations are to be evaluated separately.  

The Board observes both of these versions have a similar result, and that neither allows for a higher rating prior to July 22, 2010 under either the old or current rating criteria.  

Bilateral upper extremity radiculopathy has been included in the VA's diagnosis of the Veteran's cervical strain since the July 9, 2001 effective date of service connection.  Separate 10 percent evaluations were then assigned for each of the upper extremities under 38 C.F.R. § 4.124a, Code 8516, effective from July 22, 2010, for mild paralysis of the ulnar nerve.  

The General Formula requires separate ratings for objective evidence of neurologic impairment.  Prior to July 22, 2010, there was not objective evidence of neurologic impairment associated with the cervical spine disability.  The Veteran voiced neurologic complaints, but beurologic testing during this period was always normal.  He had weakness in June 2004, but the follow-up examinations showed normal strength.  The March 2006 EMG showed that the Veteran did not have cervical radiculopathy, and instead attributed the Veteran's numbness to nerve entrapment at the wrists.  

While the Veteran continued to report numbness during the period between the March 2006 EMG and the July 22, 2010, examination, objective findings in this period continued to be normal.  Note (1) of the General Rating Formula for Diseases and Injuries of the Spine in effect as of September 26, 2003 provides for separate ratings for neurologic abnormalities, but also states that these must be "objective" abnormalities.  The 2007 evaluation included a finding that the Veteran's radiculopathy was "subjective."  The earliest objective evidence of radiculopathy is not demonstrated until the July 22, 2010 examination that showed hypoactive reflexes throughout the upper extremities.  There is no basis for separate ratings before July 22, 2010.  Similarly, it follows that without objective evidence of neurologic manifestations prior to that time, the combined orthopedic and neurologic manifestations would not result in a higher rating under 38 C.F.R. § 4.71a, Code 5293 (2003).  

The Upper Extremities since July 22, 2010

Under the appropriate rating criteria, complete paralysis of the ulnar nerve is characterized by symptoms such as a "griffin claw" deformity due to flexor contraction of the ring and little fingers, very marked atrophy in the dorsal interspace and thenar and hypothenar eminences, loss of extension of the ring and little fingers, inability to spread the fingers (or reverse), inability to adduct the thumb, and weakened flexion of the wrist, and is evaluated as 60 percent disabling for the major hand, and 50 percent disabling for the minor hand.  Severe incomplete paralysis is evaluated as 40 percent disabling for the major hand and 30 percent disabling for the minor hand.  Moderate incomplete paralysis is evaluated as 30 percent disabling for the major hand and 20 percent disabling for the minor hand.  Mild incomplete paralysis is evaluated as 10 percent disabling for each hand.  38 C.F.R. § 4.124a, Code 8516.

The term "incomplete paralysis" indicates a degree of loss or impaired function substantially less that the type pictured for complete paralysis, whether due to varied level of the nerve lesion or partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  

The July 22, 2010 examination shows that the Veteran reported neck pain that radiated to both arms without clear dermatomal distribution and dyesthesias (tingling and pricking) down the left arm.  However, the only objective findings were that his reflexes were reduced and considered hypoactive, but still present.  Sensory and motor strength examinations were normal with normal muscle tone and no atrophy.  The pain, sensory disturbance and loss of reflexes approximate the criteria for a moderate disability.  38 C.F.R. § 4.123, 4.124.  The sensory disturbance is limited, and reflexes are only diminished not lost.  These facts combined with the normal strength and muscle tone indicate that the disability is not more than moderately disabling.  Accordingly a 30 percent rating for the major arm and a 20 percent rating for the minor arm is warranted.  38 C.F.R. § 4.124a, Code 8516.

Other Considerations

Consideration has been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or to the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2013); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  

The schedular evaluation in this case is not inadequate.  The scheduler criteria adequately describe the Veteran's symptoms for his cervical spine disability and associated disabilities.  These symptoms include limitation of motion, pain, and radiation to the upper extremities, all of which are provided for in the rating criteria.  Accordingly, referral for consideration of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

TDIU

Finally, the Board notes that initial ratings encompass a claim for a total rating based on individual unemployability due to service connected disabilities (TDIU) if raised by the Veteran or the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran submitted a separate application for TDIU in May 2010.  This was granted in a March 2011 rating decision, effective from May 1, 2010.  The Veteran submitted a notice of disagreement with this effective date, after which a May 2014 rating decision established an effective date of November 20, 2009 for TDIU.  The RO did not issue a statement of the case in response to the notice of disagreement, but this issue was already on appeal as part of the initial rating appeals.  Rice.

In his notice of disagreement, the Veteran contends that his last day of full time employment was August 10, 2009.  He states that while he remained employed until November 2009, but that his disabilities forced him to take leave for much of the period between August 2009 and November 2009, which greatly reduced his income.  

The VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If the appropriate rating under the pertinent diagnostic code of the rating schedule is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  

According to the applicable laws and regulations, a total rating for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. Part 3, §§ 3.340, 4.16(a).  However, a total rating based on individual unemployability may still be assigned to a veteran who fails to meet these percentage standards if he or she is unemployable by reason of his or her service-connected disabilities).  38 C.F.R. § 4.16(b).

The Board finds that entitlement to TDIU is warranted as of August 11, 2009.  The record shows that the scheduler requirements were met as of that date.  The Veteran had an 80 percent combined evaluation at that time.  Although he did not have any disability evaluated at 40 percent, his 30 percent rating for anxiety disorder associated with his low back when combined with the 20 percent rating for lower back strain meets the requirement.  See 38 C.F.R. §§ 4.16a, 4.25.  

The evidence demonstrates that the Veteran was unable to follow a substantially gainful occupation as of August 11, 2009.  A July 2010 VA examination includes an opinion stating that the Veteran's ability to perform gainful employment was prevented by his service connected disabilities.  Treatment records show that the Veteran sustained an aggravation of his service connected low back disability in August 2009, which eventually resulted in a disability retirement.  Finally, the Veteran's original application for TDIU states that he last worked full time in August 2009, and subsequent communications place the exact date as August 10, 2009.  

Although there is no document from the Veteran's employer or a medical opinion that verified August 10, 2009 as the exact date the Veteran was last able to work, the Veteran has submitted leave statements that show he was used a high quantity of leave that year.  Given these circumstances, the Board resolves the benefit of the doubt in favor of the Veteran, and finds that August 11, 2009, the day following his last day of full time employment, is the date he was first entitled to TDIU.  










							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an initial evaluation in excess of 20 percent for a cervical spine disability is denied. 

Entitlement to an evaluation of 30 percent for right upper extremity radiculopathy, effective July 22, 2010, is granted. 

Entitlement to an evaluation of 20 percent for left upper extremity radiculopathy, effective July 22, 2010, is granted. 

Entitlement to TDIU as of August 11, 2009 is granted.  





____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


